DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/10/2021 has been entered.
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “biasing member” in claim 2-4 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 8 recites the limitation "the biasing member" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furseth (US Pat No 8,360,346 B2).
Re claim 1, Furseth shows a ligature resistant showerhead (Fig. 2, 20) comprising:
a housing (50), the housing having an exterior shape entirely configured to facilitate the pulling off of the ligature from the showerhead when a pulling force is applied to the ligature in substantially any direction and thereby being resistant to the attachment of the ligature (given the flush mount nature of the body with a majority of the body being installed behind a wall and the portion that is accessible in front of a wall being sized too small to fit a ligature, the housing has an exterior shape entirely configured to facilitate the 
a water directing component (40) received and retained in the recess of the housing, the water directing component including a nozzle (160) having an outlet spout (164), the nozzle being moveable between a plurality of angular positions relative to the outlet axis and defining different spray angles of the showerhead (col. 4, lines 8-13), the water directing component further including a body (128) in frictional engagement with a portion (102) of the nozzle (160), the frictional engagement selectively retaining the outlet spout in one of the plurality of angular positions and permitting movement of the nozzle between the plurality of angular positions by a manually applied force to the nozzle (col. 4, lines 8-13).
Re claim 2, Furseth shows a biasing member (Fig. 11, 130) coupled to and applying a biasing force against the water directing component.
Re claim 3, Furseth shows the biasing member (Fig. 11, 130) is positioned between the housing (50) and the water directing component (40).
Re claim 4, Furseth shows the biasing member (Fig. 11, 130) is positioned within the recess.
Re claims 5, 7 & 8, Furseth shows the biasing member is an O-ring (Fig. 11, 130).
Re claim 6, Furseth shows the biasing member (Fig. 11, 130) is located in the recess and positioned between the housing (50) and the water directing component (40).
Re claim 9, Furseth shows the water directing component includes two friction member (Fig. 11, 130/154).
Re claim 10, Furseth shows the two friction members are O-rings (Fig. 11, 130/154).
Re claim 11, Furseth shows the outlet spout (Fig. 12, 164) is part of a moveable nozzle having a spherical body (102) from which the outlet spout extends.

Re claim 13, Furseth shows a friction member (Fig. 11, 130) is positioned between at least one of the ball cups (100/136) and the spherical body (102).
Re claim 14, Furseth shows the exit opening (Fig. 11, 58) of the passageway is oriented at an angle relative to the inlet bore (64) of the passageway.
Re claim 16, Furseth shows the housing (Fig. 4, 50) is conical.
Re claim 18, Furseth shows the housing defines a length from a base wall (see annotated figure 7) to an apex (66) and the housing reduces in effective diameter over the entirety of the length from the base wall to the apex.

    PNG
    media_image1.png
    433
    347
    media_image1.png
    Greyscale

Re claim 19, Furseth shows the housing defines a length (from the base wall of annotated figure 7 to 66) and reduces in width over the entirety of the length of the housing.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Furseth (US Pat No 8,360,346 B2).
Re claim 15, Furseth shows the housing (Fig. 11, 50) includes a base wall (66) oriented perpendicular to the inlet bore (64) of the passageway.
Furseth discloses the claimed invention except for the inlet bore of the passageway being offset from a center of the base wall. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the inlet bore of the passageway offset from a center of the base wall, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70. Further, no criticality appears to be provided for the claim limitation.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Neagoe (US Pub No 2011/0315245 A1) in view of Kujawski, Jr. (US Pat No 10,132,437 B2).
Re claim 1, Neagoe shows a ligature resistant showerhead (Fig. 12, 200) comprising:
a housing (212), the housing having an exterior shape entirely configured to facilitate the pulling off of the ligature from the showerhead when a pulling force is applied 
a water directing component (232) received and retained in the recess of the housing, the water directing component including a nozzle having an outlet spout (outlet of 232).
Neagoe does not teach the nozzle being moveable between a plurality of angular positions relative to the outlet axis and defining different spray angles of the showerhead, the water directing component further including a body in frictional engagement with a portion of the nozzle, the frictional engagement selectively retaining the outlet spout in one of the plurality of angular positions and permitting movement of the nozzle between the plurality of angular positions by a manually applied force to the nozzle.
However, Kujawski, Jr. shows a water directing component (Fig. 5b, 20) including a nozzle (22) having an outlet spout (23), the nozzle being moveable between a plurality of angular positions relative to the outlet axis (60) and defining different spray angles, the water directing component further including a body (24) in frictional engagement with a portion (22a) of the nozzle, the frictional engagement selectively retaining the outlet spout in one of the plurality of angular positions and permitting movement of the nozzle between the plurality of angular positions by a manually applied force to the nozzle (abstract).
The substitution of one known element (water directing component as shown in Kujawski) for another (water directing component as shown in Neagoe) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the water directing component shown in Kujawski, Jr. would have yielded predictable results, namely, flow of water through the outlet in Neagoe to facilitate washing.

Re claim 3, Neagoe as modified by Kujawski, Jr. shows the biasing member (Kujawski – Fig. 5b, 40) is positioned between the housing (Neagoe – Fig. 12, 212)and the water directing component (Kujawski – 20).
Re claim 4, Neagoe as modified by Kujawski, Jr. shows the biasing member (Kujawski – Fig. 5b, 40) is positioned within the recess (Neagoe – Fig. 12, surrounding 232).
Re claims 5, 7 & 8, Neagoe as modified by Kujawski, Jr. shows the biasing member is an O-ring (Kujawski – Fig. 5b, 40).
Re claim 6, Neagoe as modified by Kujawski, Jr. shows the biasing member (Kujawski – Fig. 5b, 40) is located in the recess (Neagoe – surrounding 232) and positioned between the housing (Neagoe – 212) and the water directing component (Kujawski – 20).
Re claim 9, Neagoe as modified by Kujawski, Jr. shows the water directing component includes two friction members (Kujawski – Fig. 5b, 40/42).
Re claim 10, Neagoe as modified by Kujawski, Jr. shows the two friction members are O-rings (Kujawski – Fig. 5b, 40/42).
Re claim 11, Neagoe as modified by Kujawski, Jr. shows the outlet spout (Kujawski – Fig. 5b, 23) is part of a moveable nozzle (Kujawski – 22) having a spherical body (Kujawski – 22a).
Re claim 12, Neagoe as modified by Kujawski, Jr. shows the water directing component further includes a pair of ball cups (Kujawski – Fig. 5b, 24/29) enclosing the spherical body (Kujawski – 22a).
Re claim 13, Neagoe as modified by Kujawski, Jr. shows a friction member (Kujawski – Fig. 5b, 42) is positioned between at least one of the ball cups (Kujawski – 24) and the spherical body (Kujawski – 22a).

Re claim 15, Neagoe as modified by Kujawski, Jr. shows the housing (Neagoe – Fig. 12, 212) includes a base wall (Neagoe – at 238) oriented perpendicular to the inlet bore (Neagoe – 244) of the passageway, the inlet bore of the passageway being offset from a center of the base wall (Neagoe – shown as off center).
Re claim 16, Neagoe as modified by Kujawski, Jr. shows the housing is conical (Neagoe – Fig. 11).
Re claim 17, Neagoe as modified by Kujawski, Jr. shows the housing (Neagoe – Figs. 11 & 12, 212) tapers along the entirety of its length from a base wall (Neagoe – at 238) to an apex (Neagoe – at 200), the inlet bore (Neagoe – 244) of the passageway being located toward the base wall (Neagoe – at 238) and the exit opening (Neagoe – at 232) of the passage being located toward the apex (Neagoe – at 200).
Re claim 18, Neagoe as modified by Kujawski, Jr. shows the housing (Neagoe – Fig. 12, 212) defines a length from a base wall (Neagoe – at 238) to an apex (Neagoe – at 200) and the housing reduces in effective diameter over the entirety of the length from the base wall to the apex.
Re claim 19, Neagoe as modified by Kujawski, Jr. shows the housing (Neagoe – Fig. 12, 212) defines a length and reduces in width over the entirety of the length of the housing.
Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752